UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1371


KAZEEM ADESHINA ISHOLA, a/k/a John Alexander, a/k/a Robert
Hutton, a/k/a Daniel Luroche, a/k/a Victor Sille, a/k/a
Christopher J. Pitera, a/k/a James P. McNicolas,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   July 17, 2013                  Decided:   July 25, 2013


Before KING, DUNCAN, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Kazeem Adeshina Ishola, Petitioner Pro Se.      Stefanie A.
Svoren-Jay, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Kazeem    Adeshina         Ishola,        a     native    and        citizen       of

Nigeria,     petitions      for    review        of    an    order    of    the       Board     of

Immigration     Appeals     (Board)       denying          his    motion    to        reopen    as

untimely     and     numerically        barred.              We    have         reviewed       the

administrative       record       and   Ishola’s        contentions,            and    conclude

that   the   Board    did    not    abuse        its   discretion          in    denying       the

motion.      See 8 C.F.R. § 1003.2(a), (c) (2013).                          We accordingly

deny   the   petition     for      review    for       the    reasons       stated       by    the

Board.     See In re: Ishola, (B.I.A. Mar. 14, 2013).                             We dispense

with oral argument because the facts and legal contentions are

adequately     presented      in    the     materials         before      this        court    and

argument would not aid the decisional process.


                                                                           PETITION DENIED




                                             2